Warner, C. J. .
The question presented by the record in this case, for our consideration and judgment is, whether the City Council of Augusta had the power and authority, under their charter, to pass an ordinance to assess, and collect a specific tax of one thousand dollars from the Augusta Insurance and Banking Company. On the 2nd day of June, 1865, the City Council of Augusta passed an ordinance, declaring that “there *622shall be levied a tax of one thousand dollars upon each and every incorporated Bank, and Insurance Company of this city, etc.” This tax, it will be observed, is not assessed upon the capital of this incorporated Insurance Company, but is a specific tax assessed upon the company, without any regard whatever to the amount of capital invested or employed by it. By their charter, the City Council of Augusta, are “ vested with power and authority to make such assessments on the inhabitants of Augusta, or those who hold taxable property within the same, for the benefit, convenience, and advantage of the said city, as shall appear to them expedient.” See Frederick vs. the City Council of Augusta, 5th Georgia Reports, 561. Was this Insurance Company simply as a corporation, taxable property, as heretofore-recognized by the general tax laws of this State? In our judgment it was not. By the Act of 9th January, 1852, page 288, the Legislature have declared what shall be deemed taxable real and personal estate. By that Act, “ personal estate ” liabl e to taxation, shall include amongst other enumerated objects, “such portion of the capital of incorporated companies, liable to taxation on their capital, as shall not be invested in real or personal estate.” This is a plain declaration of the intention of the legislature, that the capital of the company should be taxable property, and not the company as a corporate body. Our judgment therefore is, that the City Council of Augusta had no power, or authority, under their charter, to assess this specific tax of one thousand dollars upon the Insurance and Banking Company, the same not being taxable property, as contemplated by the general tax laws of the State. Let the judgment of the Court below be affirmed.